Title: To Thomas Jefferson from James Smith, 4 November 1822
From: Smith, James
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Mount Vernon (Ohio)
                            Nov. 4th 1822
                        
                    With sentiments of high esteem for you, from a correct knowledge which I have of Your important services rendered to Our happy country I venture to address you in this letter, accompanied by two pamphlets of my own Scribling, I cannot be Persuaded that they will be recived and read by you with inattention no person in the Universe Perhaps has more exalted Ideas of your virtues than myself. For many Years past, Priests have Proclaimed from their pulpits (where truth only should be uttered) “that Mr Jefferson was an enemy to the Christian Religion.” I have long since abandoned Priestly dominion, and entirely shelter under the mild and peaceable Gospel of Jesus Christ, the most perfect model of Republicanism in the Universe. My reasons for laying aside the foolish Idea of a Plurallity of Gods, or that three eternal independant Gods, can make but one God, you will discovr in my work. To deny this Superstious Priests Issue their bulls and anathemas, and condemn all such disscenters as incorrigible Herreticks and infidels,  Indeed sir I am not so vain as to suppose that I can give instruction to men of Universal knowledge. Yet I am induced to believe, that men of the highest attainments in Philosophy will be the first in reciving, evidence, reason and truth. The Subjects on which I have written I am sure will not be uninterresting to you, I am too well acquainted with the firm unshaken and heavenly principle of your Soul (which governs your publick and private actions) than to suppose that I am addressing a superstitious being. For twenty Years Past I have made the studdy of Christiannity my great concern, the theme becomes more pleasing and glorious, If the Production of my Pen should afford you any satisfaction, I am fully paid, and will by you be considered as an evidence of a grateful soul for the servises done by you, to the safety Happiness and Honor of the American PeopleTruth is my great object, should you discover a contradiction, or reason Put to the torture you will be indebted to me one more kind office, to correct me.I do solemnly invoke the Almighty that your declining days may be spent in firmness, peace, and Happiness, as your former were in integrity, wisdom and honor to your self and Our Great Republickfrom sentiments of highest esteem and regard I am Respectfully Yours &c &c
                        James Smith